Judgment, Supreme Court, New York County (Kibbie Payne, J.), entered February 20, 2003, dismissing the petitions in petitioner’s two consolidated proceedings, as barred by res judicata, unanimously affirmed, without costs.
*179The dismissal on statute of limitations grounds of a prior petition seeking the same relief against essentially the same parties is sufficiently close to being on the merits to bar the instant proceedings on the ground of res judicata (see Smith v Russell Sage Coll., 54 NY2d 185, 194 [1981]; Marinelli Assoc, v Helmsley-Noyes Co., 265 AD2d 1, 4-5 [2000]). Petitioner’s argument about the court’s reference to “newly discovered evidence” is entirely without merit. Concur—Nardelli, J.P., Tom, Ellerin, Williams and Lerner, JJ.